Exhibit 4.23 Execution Version ASSUMPTION AGREEMENT This Assumption Agreement dated as of January 27, 2017 (this “Assumption Agreement”), is made by McDermott Asia Pacific Sdn. Bhd., a Malaysian company limited by shares (the “Additional Grantor”), in favor of Crédit Agricole Corporate and Investment Bank (“CA CIB”), as administrative agent (in such capacity and together with its successors in such capacity, the “Administrative Agent”) for the Lenders and the Issuers and collateral agent (in such capacity and together with its successors in such capacity, the “Collateral Agent”) for the Secured Parties.
